NOTE: This order is nonprecedentia1.
United States Court of Appeals
for the FederaI Circuit
AZAEL DYTHIAN PERALES,
Plaintr,`ff-Appel£ant,
V.
UNITED STATES,
Defendant-Appellee.
2010-5145
Appea1 from the United States C0urt of Federa1
C1aiIns in case no. 10-CV-460, Judge Marian B1ank Horn.
ON MOTION
Bef0re L1NN, DYK, and PROST Circwlt Judges.
PER CURLA_M.
ORDER
The United States moves for summary affirmance of
the Ju1y 20, 2010 order of the United States C0urt of
Federa1 C1aims dismissing Azae1 Dythian Pera1es’ peti-
tion for writ 0f habeas corpus for lack of jurisdiction.

PERALES V. US 2
Perales responds and separately moves for leave to pro-
ceed in forma pauperis.
Perales filed a document titled "Petition for Writ of
Habeas Corpus. The Court of Federal Claims dismissed
Perales’ petition, determining that it did not have subject
matter jurisdiction to grant a petition for a writ of habeas
corpus. This appeal followed.
Summary affirmance of a case is appropriate "when
the position of one party is so clearly correct as a matter
of law that no substantial question regarding the outcome
of the appeal exists.") Joshua v. United States, 17 F.3d
378, 380 (Fed. Cir. 1994). Here, the Court of Federal
Claims correctly concluded that it lacked jurisdiction over
Perales’ petition. See Leclford u. United States, 297 F.3d
1378, 1381 (Fed. Cir. 2002) (“[T]he habeas statute does
not list the Court of Federal Claims among those courts
empowered to grant a writ of habeas corpus, and the trial
court therefore is without power to entertain [a] peti-
tion.")
Because the Court of Federal Claims correctly held
that the petition was not within its jurisdiction, we con-
clude that no substantial question regarding the outcome
of this appeal exists; therefore, summary affirmance is
appropriate.
Accordingly,
IT ls 0RDERED THAT:
(1) The United States’ motion for summary affir-
mance is granted. '
(2) Each side shall bear its own costs.
(3) Perales’ motion for leave to proceed in forma pau-
peris is denied as moot.

3
UCT 26 2010
Date
cc: Azael Dythian Perales
James R. Sweet, Esq.
s20
PERALEs v. Us
FoR THE CoURT
/s/ J an Horb aly
J an Horbaly
Clerk
55
ss
512
51
s§_~»
|FED
APPEA:_s FOR
RAL crRcun
UCl 26 2010
JANHORBALY
0LERK